      Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 1 of 12 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 MEDICURE INTERNATIONAL, INC.,                     )
                                                   )
                        Plaintiff,                 )
                                                   ) C.A. No.
                v.                                 )
                                                   ) Document Filed Electronically
 NEXUS PHARMACEUTICALS, INC.,                      )
                                                   )
                        Defendant.                 )


                                          COMPLAINT

       Plaintiff Medicure International, Inc. (“Medicure” or “Plaintiff”) by its undersigned

attorneys, for its Complaint against defendant Nexus Pharmaceuticals, Inc. (“Nexus” or

“Defendant”) herein, allege as follows:

                                     NATURE OF THE ACTION

       1.      This is a civil action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code, involving U.S. Patent No. 6,770,660 (“the ’660

patent” or “the patent in suit”), attached hereto as Exhibit A.

                                          THE PARTIES

       2.      Medicure is a corporation organized and existing under the laws of the country of

Barbados, having its principal place of business at 1st Floor, Limegrove Centre, Holetown, St.

James, Barbados. Medicure is a wholly-owned subsidiary of Medicure Inc., which is a publicly

traded company having its principal place of business at 2-1250 Waverley Street, Winnipeg,

Manitoba, Canada.
      Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 2 of 12 PageID #:2




        3.       Upon information and belief, Nexus is a corporation organized and existing under

the laws of the State of Illinois, having its principal place of business at 400 Knightsbridge

Parkway, Lincolnshire, Illinois.

        4.       Upon information and belief, Nexus is in the business of, among other things, the

development, manufacture, marketing, sale, and distribution of generic pharmaceutical products

throughout the United States, including in Illinois.

        5.       Upon information and belief, Nexus derives substantial revenue from the sale of

generic pharmaceutical products in the United States and Illinois.

                                   JURISDICTION AND VENUE

        6.       This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1338(a), 2201 and 2202.

        7.       In a letter to Medicure dated October 22, 2019, Nexus represented that “Nexus

will not object to the personal jurisdiction in the Illinois courts.”

        8.       This Court has personal jurisdiction over Nexus at least because, upon

information and belief, Nexus is incorporated in Illinois; has its principal place of business in

Lincolnshire, Illinois; regularly does or solicits business in Illinois; engages in other persistent

courses of conduct in Illinois; and/or derives substantial revenue from services or things used or

consumed in Illinois; thereby demonstrating that Nexus has continuous and systematic contacts

with Illinois.

        9.       This Court has personal jurisdiction over Nexus at least because, upon

information and belief, Nexus is the current owner of Abbreviated New Drug Application

(ANDA) No. 213947 (“Nexus’s ANDA”) and is seeking final approval of that ANDA to engage

in the commercial use, sale, and/or distribution of generic tirofiban hydrochloride injection




                                                 – 2 –
      Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 3 of 12 PageID #:3




premixed, 5 mg/100 mL and 12.5 mg/250 mL (50 mcg/mL) (“Nexus’s ANDA Product”)

throughout the United States, including in Illinois, before the expiration of the ’660 patent.

        10.     This Court has personal jurisdiction over Nexus at least because, upon

information and belief, if Nexus’s ANDA receives final approval, Nexus’s ANDA Product will

be manufactured, sold, distributed, and/or used by Nexus in Illinois; prescribed by physicians

practicing in Illinois; and/or administered to patients in Illinois.

        11.     This Court has personal jurisdiction over Nexus at least because, upon

information and belief, Nexus submitted its ANDA to the U.S. Food and Drug Administration

(FDA) from Illinois.

        12.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) and 1400(b).

                                          BACKGROUND

        13.     Medicure is the owner of New Drug Application (NDA) No. 020913, which was

approved by FDA for the manufacture and sale of tirofiban hydrochloride injection for

intravenous use. Tirofiban hydrochloride is a platelet aggregation inhibitor. Medicure markets

its tirofiban products under the trade name Aggrastat®.

        14.     NDA No. 020913 pertains to Aggrastat®’s 100 mL and 250 mL presentations,

which have an active ingredient concentration of 50 µg/mL.

        15.     Aggrastat® is indicated to reduce the rate of thrombotic cardiovascular events

(combined endpoint of death, myocardial infarction, or refractory ischemia/repeat cardiac

procedure) in patients with non-ST elevation acute coronary syndrome (NSTE-ACS).

        16.     Aggrastat®’s recommended dosage is 25 mcg/kg administered intravenously

within 5 minutes and then 0.15 mcg/kg/min for up to 18 hours.

        17.     The ’660 patent, titled “Method for Inhibiting Platelet Aggregation,” was duly

and legally issued by the U.S. Patent and Trademark Office on August 3, 2004. The ’660 patent


                                                – 3 –
      Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 4 of 12 PageID #:4




was subsequently assigned to Medicure. Medicure is currently the sole assignee and owner of all

right, title and interest in and to the ’660 patent.

         18.    Pursuant to 21 U.S.C. § 355(b)(1), the ’660 patent was submitted to FDA with

NDA No. 020913. The ’660 patent was subsequently listed in FDA’s publication titled

“Approved Drug Products with Therapeutic Equivalence Evaluations” (commonly known as the

Orange Book) as covering Aggrastat®.

                                          FIRST COUNT
                             (Nexus’s Infringement of the ’660 Patent)

         19.    Medicure repeats and re-alleges each of the foregoing paragraphs as if fully set

forth herein.

         20.    Upon information and belief, Nexus prepared Nexus’s ANDA.

         21.    Nexus submitted Nexus’s ANDA to FDA pursuant to § 505(j) of the Federal

Food, Drug, and Cosmetic Act (“FDCA”) (codified at 21 U.S.C. § 355(j)). Nexus’s ANDA

seeks FDA approval to market Nexus’s ANDA Product. Nexus’s ANDA is based upon

Aggrastat® injection, 5 mg/100 mL and 12.5 mg/250 mL (50 µg/mL), as its reference listed drug

(RLD).

         22.    Nexus’s ANDA includes a certification, pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) (“Paragraph IV certification”) to the ’660 patent to obtain approval to

engage in the commercial manufacture, use, sale, offering for sale, and/or importation of Nexus’s

ANDA Product before the expiration of the ’660 patent.

         23.    Upon information and belief, Nexus intends to obtain final FDA approval of

Nexus’s ANDA.

         24.    Upon information and belief, Nexus intends to obtain final FDA approval of

Nexus’s ANDA in about April 2022 or earlier.



                                                 – 4 –
     Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 5 of 12 PageID #:5




       25.     Upon information and belief, Nexus is working towards obtaining final FDA

approval of Nexus’s ANDA in about April 2022 or earlier.

       26.     Upon information and belief, Nexus’s ANDA contains proposed Prescribing

Information.

       27.     Upon information and belief, the proposed Prescribing Information for Nexus’s

ANDA Product contains sections titled Indications and Usage, Dosage and Administration, and

Dosage Forms and Strengths.

       28.     Upon information and belief, Nexus’s ANDA contains a section titled Quality

Overall Summary (QOS).

       29.     Upon information and belief, the QOS section of Nexus’s ANDA includes,

among other things, a list of the components of Nexus’s ANDA Product and a comparison

between Aggrastat® and Nexus’s ANDA Product.

       30.     Upon information and belief, the QOS section of Nexus’s ANDA provides a

history of the development of Nexus’s ANDA Product, including any alternate formulations that

Nexus considered but did not select as the final formulation of Nexus’s ANDA Product along

with reasons why those alternate formulations were not selected.

       31.     Upon information and belief, Nexus’s ANDA includes a biowaiver request.

       32.     Upon information and belief, Nexus’s ANDA requests that FDA approve Nexus’s

ANDA without requiring Nexus to demonstrate bioequivalence between Nexus’s ANDA Product

and Aggrastat®.

       33.     Upon information and belief, Nexus and FDA have corresponded about Nexus’s

ANDA.




                                             – 5 –
      Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 6 of 12 PageID #:6




       34.     Upon information and belief, Nexus and FDA have corresponded regarding

deficiencies in Nexus’s ANDA.

       35.     Upon information and belief, Nexus and FDA have corresponded regarding

reasons it has not approved Nexus’s ANDA.

       36.     Under 35 U.S.C. § 271(e)(2)(A), Nexus’s submission of Nexus’s ANDA with a

Paragraph IV certification to the ’660 patent for the purpose of obtaining approval to engage in

the commercial manufacture, use, or sale of Nexus’s ANDA Product before the expiration of the

’660 patent is itself an act of infringement of the ’660 patent.

       37.     Under 21 U.S.C. § 355(j)(2)(B), the filer of an ANDA containing a Paragraph IV

certification must provide notice of the filing to each patent owner and each NDA holder. Under

21 U.S.C. § 355(j)(2)(B)(iv)(II), such notice must “include a detailed statement of the factual and

legal basis of the opinion of the applicant that the patent is invalid or will not be infringed.”

Likewise, 21 C.F.R. § 314.95(c)(7) requires that such notice include a “detailed statement of the

factual and legal basis of the applicant’s opinion that the patent is not valid, unenforceable, or

will not be infringed.” The detailed statement must include: “For each claim of a patent alleged

not to be infringed, a full and detailed explanation of why the claim is not infringed” and “For

each claim of a patent alleged to be invalid or unenforceable, a full and detailed explanation of

the ground supporting the allegation.” 21 C.F.R. § 314.95(c)(7)(i)–(ii).

       38.     Nexus sent a copy of the required notice (“Nexus’s Notice Letter”) to Medicure

International, Inc. at 1st Floor, Limegrove Centre, Holetown, St. James, Barbados; to Medicure

Inc. at 2-1250 Waverley Street, Winnipeg, Manitoba, Canada R3T 6C6; and another copy to

Medicure Pharma, Inc. at 116 Village Blvd., Suite 200, Princeton, New Jersey.




                                                – 6 –
      Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 7 of 12 PageID #:7




       39.     Upon information and belief, as of the date of Nexus’s Notice Letter, Nexus was

aware of the statutory provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and

21 C.F.R. § 314.95(c)(7).

       40.     Nexus’s Notice Letter does not include any allegation that a physician using

Nexus’s ANDA product will not directly infringe the ’660 patent’s claims.

       41.     Upon information and belief, Nexus will commercially manufacture, use, offer to

sell, and/or sell within the United States, and/or import into the United States Nexus’s ANDA

Product upon receiving final FDA approval.

       42.     Upon information and belief, Nexus’s ANDA Product will contain the active

ingredient tirofiban hydrochloride.

       43.     Tirofiban hydrochloride is a pharmaceutically acceptable salt of tirofiban.

       44.     Upon information and belief, Nexus’s ANDA Product will have the same

indication(s) as Aggrastat®.

       45.     Upon information and belief, the proposed Prescribing Information for Nexus’s

ANDA Product includes the same recommended dosage as Aggrastat®.

       46.     Upon information and belief, the proposed Prescribing Information for Nexus’s

ANDA Product recommends a dosage of 25 mcg/kg administered intravenously within 5 minutes

and then 0.15 mcg/kg/min for up to 18 hours.

       47.     Upon information and belief, the proposed Prescribing Information for Nexus’s

ANDA Product includes the same dose adjustment for renal impairment as Aggrastat®.

       48.     Upon information and belief, the proposed Prescribing Information for Nexus’s

ANDA Product recommends a dosage in patients with CrCl ≤ 60 mL/min (calculated using the




                                               – 7 –
      Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 8 of 12 PageID #:8




Cockcroft-Gault equation with actual body weight) of 25 mcg/kg intravenously within 5 minutes

and then 0.075 mcg/kg/min, for up to 18 hours.

           49.   Upon information and belief, the proposed Prescribing Information for Nexus’s

ANDA Product does not include any recommended dosages or dose adjustments other than those

described in ¶¶ 45–48, supra.

           50.   Upon information and belief, physicians will follow the proposed Prescribing

Information for Nexus’s ANDA Product when administering Nexus’s ANDA Product to reduce

the rate of thrombotic cardiovascular events (combined endpoint of death, myocardial infarction,

or refractory ischemia/repeat cardiac procedure) in patients with non-ST elevation acute

coronary syndrome (NSTE-ACS).

           51.   Upon information and belief, administering Nexus’s ANDA Product to a patient

will inhibit platelet aggregation in that patient.

           52.   Upon information and belief, administering Nexus’s ANDA Product to a patient

at risk to acute coronary syndrome will reduce the risk of acute coronary syndrome in that

patient.

           53.   Upon information and belief, the proposed Prescribing Information for Nexus’s

ANDA Product will recommend to physicians (1) administering to a patient a bolus injection of

the active drug, in an amount of about 25 μg/kg, and (2) administering to the patient, after the

bolus injection, an intravenous infusion for a period of between about 12 hours and about

72 hours, of the active drug, in an amount of about 0.15 μg/kg/min.

           54.   Upon information and belief, Nexus’s commercial manufacture, use, offering to

sell and/or sale within the United States, and/or importation into the United States of Nexus’s




                                                 – 8 –
      Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 9 of 12 PageID #:9




ANDA Product would infringe, literally and/or under the doctrine of equivalents, one or more of

the ’660 patent’s claims under 35 U.S.C. § 271.

       55.     Upon information and belief, Nexus’s activities with respect to Nexus’s ANDA

Product would induce and/or contribute to third-party infringement of one or more claims of the

’660 patent under 35 U.S.C. § 271.

       56.     At least by the time it filed a Paragraph IV certification against the ’660 patent,

Nexus was aware that the ’660 patent existed.

       57.     At least by the time it filed a Paragraph IV certification against the ’660 patent,

Nexus, upon information and belief, possessed the specific intent to encourage physicians to

infringe the ’660 patent.

       58.     At least by the time it filed a Paragraph IV certification against the ’660 patent,

Nexus, upon information and belief, knew that physicians who acted according to the proposed

Prescribing Information for Nexus’s ANDA Product would infringe the ’660 patent.

       59.     At least by the time it filed a Paragraph IV certification against the ’660 patent,

Nexus, upon information and belief, knew that Nexus’s ANDA Product was not a staple article

or commodity of commerce suitable for substantial noninfringing use.

       60.     At least by the time it filed a Paragraph IV certification against the ’660 patent,

Nexus, upon information and belief, believed there was a high probability that physicians who

acted according to the proposed Prescribing Information for Nexus’s ANDA Product would

infringe the ’660 patent. Nexus, upon information and belief, has taken deliberate steps to avoid

learning of that infringement.

       61.     At least by the time it filed a Paragraph IV certification against the ’660 patent,

Nexus, upon information and belief, acted without a reasonable basis for believing that it would




                                               – 9 –
    Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 10 of 12 PageID #:10




not be liable for infringement of the ’660 patent, thus rendering this case “exceptional” under

35 U.S.C. § 285.

          62.    The acts of infringement set forth above will cause Medicure irreparable harm for

which there is no adequate remedy at law, unless Nexus is preliminarily and permanently

enjoined by this Court.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests the following relief:

          (A)    A judgment declaring that the ’660 patent is valid and enforceable;

          (B)    A judgment, pursuant to 35 U.S.C. § 271(e)(2)(A), declaring that Nexus infringed

the ’660 patent by submitting to FDA Nexus’s ANDA with a Paragraph IV certification for the

purpose of obtaining approval for the commercial manufacture, use, or sale of Nexus’s ANDA

Product before the expiration of the ’660 patent;

          (C)    A judgment, pursuant to 35 U.S.C. § 271(a), (b), and/or (c), declaring that the

commercial manufacture, use, offering to sell, or sale within the United States, and/or

importation into the United States of Nexus’s ANDA Product before the expiration of the ’660

patent (including any regulatory extension), would directly and/or indirectly infringe the ’660

patent;

          (D)    An order, pursuant to 35 U.S.C. § 271(e)(4)(A), § 281, and § 283, that the

effective date of any final approval of Nexus’s ANDA shall be no earlier than the date on which

the ’660 patent expires (including any regulatory extension);

          (E)    An order, pursuant to 35 U.S.C. § 271(e)(4)(B), § 281, and § 283, preliminarily

and permanently enjoining Nexus, its officers, agents, servants, employees, attorneys, and any

person in active concert or participation or privy with Nexus, from engaging in the commercial

manufacture, use, offering to sell, or sale within the United States, and/or importation into the


                                               – 10 –
    Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 11 of 12 PageID #:11




United States of Nexus’s ANDA Product until the expiration of the ’660 patent (including any

regulatory extension);

       (F)     A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, awarding Medicure

damages or other monetary relief if Nexus commercially manufactures, uses, offers to sell, or

sells within the United States, and/or imports into the United States any product that is the

subject of Nexus’s ANDA, before the expiration of the ’660 patent (including any regulatory

extension);

       (G)     A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, declaring that

Nexus’s infringement of the ’660 patent is willful and awarding Medicure enhanced damages if

Nexus commercially manufactures, uses, offers to sell, or sells within the United States, and/or

imports into the United States any product that is the subject of Nexus’s ANDA, before the

expiration of the ’660 patent (including any regulatory extension);

       (H)     A judgment, pursuant to 35 U.S.C. § 285, declaring that this is an exceptional

case and awarding Medicure its attorneys’ fees and costs;

       (I)     Such other and further relief as this Court may deem just and proper.




                                              – 11 –
   Case: 1:19-cv-07979 Document #: 1 Filed: 12/05/19 Page 12 of 12 PageID #:12




Dated: December 5, 2019                  Respectfully submitted,

                                         By: /s/ Robert F. Green

                                         Robert F. Green (ARDC No. 1045466)
                                           rgreen@greengriffith.com
                                         Christopher T. Griffith (ARDC No. 6197487)
                                           cgriffith@greengriffith.com
                                         Timothy O’Brien (ARDC No. 6309811)
                                           tobrien@greengriffith.com
                                         GREEN, GRIFFITH & BORG-BREEN LLP
                                         City Place, Suite 3900
                                         676 North Michigan Avenue
                                         Chicago, Illinois 60611
                                         Telephone: (312) 883-8000
                                         Facsimile: (312) 883-8001

                                         Of Counsel:
                                         Edgar H. Haug
                                           ehaug@haugpartners.com
                                         Angus Chen
                                           achen@haugpartners.com
                                         David A. Zwally
                                           dzwally@haugpartners.com
                                         Jessica Zafonte
                                           jzafonte@haugpartners.com
                                         Mark Basanta
                                           mbasanta@haugpartners.com
                                         HAUG PARTNERS LLP
                                         745 Fifth Avenue
                                         New York, New York 10151
                                         Telephone: (212) 588-0800
                                         Facsimile: (212) 588-0500

                                         Attorneys for Plaintiff
                                         Medicure International, Inc.




                                     – 12 –
